DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-15 allowed.
Regarding claim 1 and 15, closest prior art of record, Kobayashi et al US 2019/0025598 teaches:
An information processing apparatus (multi-function peripheral 11 (paragraph 0038) comprising: 
a processor configured to: 
the first read image data including the glossy region and being obtained by optically reading the document in a first reading environment in which a light amount of regularly reflected light from a learning data document acquired by an image sensor is less than a regularly reflected light amount threshold (the document D to be read is a non-glossy medium such as plain paper or the like, since the scattered reflected light in the Lambert scattering region LR is received, the reading element 53 receives the light having a brightness less than the threshold (paragraph 0101), 
the second read image data including the glossy region and being obtained by optically reading the document in a second reading environment in which the light amount of the regularly reflected light acquired by the image sensor is equal to or more than the regularly reflected light amount threshold (the document D to be read is a glossy medium such as a glossy paper or a semi-glossy paper, since the scattered reflected light of the Gaussian scattering region GR is received, the reading element 53 receives excessively bright light equal to or larger than the threshold value (paragraph 0101),

	Kobayashi et al fails to teach: 
convert values of pixels in a glossy region of process target image data by inputting the process target image data to a first learning unit that has been trained using, as first learning data, first read image data and second read image data so as to convert the first read image data into the second read image data, the glossy region corresponding to a glossy portion of a document, 
and 
the process target image data being obtained by optically reading a process target document in the first reading environment.

It is inherent that all of the dependent claims are allowable for depending for allowable independent claims.

Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
August 12, 2022
/MICHAEL BURLESON/
/KING Y POON/               Supervisory Patent Examiner, Art Unit 2675